Case 1:18-cv-07340-LDH-PK Document 64-4 Filed 06/26/19 Page 1 of 1 PagelD #: 640

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF New York

ODILON S. CELESTIN, WIDMIR
ROMELIEN, MARIE LUCIE ST VIL,
GORETTIE ST VIL, JEANNETTE VALEUS,
GUETTY FELIN, HERVE COHEN, and on
behalf of all others similarly situated,

 

Plaintiffs,
- against - 18-cv-7340 (LDH) (PK)

MICHEL JOSEPH MARTELLY, JOCELERME ECF CASE
PRIVERT, JOVENEL MOISE, THE WESTERN
UNION COMPANY, d/b/a Western Union DECLARATION OF ANDRE
Holdings, Inc, Western Union Financial Services, LARGIE

Inc., and through other subsidiaries and affiliates,
CARIBBEAN AIR MAIL, INC., d/b/a CAM,
UNIBANK, 8.A., UNITRANSFER USA, INC.,
UNIGESTION HOLDING, S.A., d/b/a
DIGICEL HAITI, NATCOM S.A., and THE
GOVERNMENT OF HAITI,

Defendants.

 

 

Andre Largie declares under penalty of perjury, pursuant to 28 U.S.C. §
1746, that the following is true:

1. I am the regional director for Western Union’s business in the
Caribbean, including Haiti.

2: I make this declaration in support of Western Union’s motion to
dismiss Plaintiffs’ Second Amended Complaint.

3s I understand that this lawsuit concerns a fee imposed by the
government of Haiti through two Circulars issued in 2011, which imposed a $1.50 fee on
all money transfers to and from Haiti (the “Fee”).

4. Western Union offers its retail money transfer services through
its global network of agent locations. Cash remittances to or from Haiti are received at or
sent from Western Union money transfer agent locations in Haiti.

5. Since it was imposed in 2011, to the best of my knowledge, the
Fee has been segregated and remitted to the BRH by Western Union’s master agents in
Haiti.

6. The money transfer agents’ records concerning their segregation
and remittance of the Fee to the BRH are maintained by the money transfer agents in
Haiti.

7. Western Union does not retain, and has never retained, any
portion of the Fee.

Dated:Atlanta, Georgia
May 10, 2019

André Largie

00063072.1

 
